Citation Nr: 1100103	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  05-16 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD), major depressive disorder with psychotic features, and 
chronic schizophrenia.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1975 in 
the United States Marine Corps and from January 1977 to August 
1981 in the United States Navy.  He had additional service with 
the Army National Guard.  

The matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the RO.  

During the course of his appeal, the Veteran was afforded a 
hearing at the RO before the undersigned Veterans Law Judge in 
August 2007.  

In October 2007, the Board remanded the case to the RO (via the 
Appeals Management Center (AMC), in Washington, D.C.) for 
additional development of the record.  

The purpose of this remand was to obtain outstanding treatment 
records and Social Security Administration (SSA) records.  

All of the actions previously sought by the Board through its 
prior development request appear to have been substantially 
completed as directed, and it is of note that the Veteran does 
not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); 
Dyment v. West, 13 Vet. App. 141 (1999).  

VA's duty to assist is met; thus, it is not prejudicial for the 
Board to proceed with appellate review.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  

Upon completion of the requested development, a Supplemental 
Statement of the Case (SSOC), issued in February 2010, confirmed 
and continued the previous denial.  

Of preliminary importance, the Board is cognizant of the recent 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In Clemons, the Court found that the Board erred in not 
considering the scope of the Veteran's claim of service 
connection for PTSD as including any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record (in 
that case, diagnoses of chronic PTSD and depression).

In light of Clemons, and based on the medical evidence of record, 
the Board has recharacterized the Veteran's claim as one of 
service connection for an innocently acquired psychiatric 
disorder, to include PTSD, major depressive disorder with 
psychotic features, and chronic schizophrenia.  

Additionally, in August 2010, the Veteran submitted written 
statements and copies of medical evidence directly for the 
Board's consideration.  He failed to supply a waiver of his right 
to have this evidence initially considered by the RO.  Insofar as 
this evidence is duplicative of other evidence in the claims 
file, the Board finds that a remand to the RO is not necessary 
and would serve only to delay the resolution of this matter with 
corresponding benefit to the Veteran.  


FINDINGS OF FACT

1.  The Veteran is shown as likely as not to have participated in 
combat-related activities in connection with his duties as a 
rifleman while serving in and in the waters contiguous to the 
Republic of Vietnam.  

2.  The current diagnosis of PTSD is shown to be based on 
identified stressors that are consistent with his participation 
in documented periods of "Ready Operations" in the Republic of 
Vietnam from April to July 1972.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by PTSD is due to disease or injury that 
was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 4.125 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
and 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist 
a claimant in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran, the Board finds that further discussion 
of the requirements of VCAA is not required at this time.  


Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current disability, 
(2) medical or lay evidence of in-service incurrence or 
aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

Entitlement to service connection for PTSD requires: (1) medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304.  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  

If the Veteran did not engage in combat with the enemy, or if the 
claimed stressors are not related to combat, the Veteran's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and those stressors must be corroborated 
by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  

The service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).    

VA recently amended 38 C.F.R. § 3.304(f) by liberalizing, in 
certain circumstances, the evidentiary standard for establishing 
the in-service stressor required for PTSD claims.  

Service connection for PTSD may now be granted if the evidence 
demonstrates (1) a current diagnosis of PTSD (rendered by an 
examiner specified by the regulation); (2) an in-service stressor 
consistent with the places, types, and circumstances of service 
(satisfactorily established by lay testimony) that has been 
medically related to the Veteran's fear of hostile military or 
terrorist activity by a VA psychiatrist or psychologist, or one 
contracted with by VA; and (3) evidence that the Veteran's PTSD 
symptoms have been medically related to the in-service stressor 
by a VA psychiatrist or psychologist, or one contracted with by 
VA.  Stressor Determinations for Posttraumatic Stress Disorder, 
75 Fed. Reg. 39,852 (July 13, 2010).  

If the evidence establishes that the Veteran engaged in combat 
and the claimed stressor is related to combat, the Veteran's lay 
testimony alone is sufficient to establish the occurrence of the 
alleged stressor when the allegation is consistent with the facts 
and circumstances of his service.  Id.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran asserts that his current diagnoses of PTSD and 
depression are the result of his experiences while serving in the 
Republic of Vietnam.  

Specifically, the Veteran notes that, while serving as a Lance 
Corporal with the 2nd Battalion, 8th Marine Division, aboard a 
ship in Da Nang Harbor, at an air base in Da Nang, and in Quang 
Tri Province, he was assigned duties as squad leader, to include 
working with the South Vietnamese Army.  

The Veteran reports that his duties as a crew member of a landing 
craft while attached to the USS Tuscaloosa exposed him to danger 
as he transported soldiers into hostile territory.  He  reports 
being exposed to mortar attacks and "big guns" during the day 
and night; standing guard duty while on the USS Ponce de Leon, 
extinguishing a fire aboard a Navy ship; witnessing soldiers 
being wounded, witnessing  people jumping overboard during "fan 
tail watch" and getting blown off the flight deck, and someone 
getting "sucked into an engine" while serving aboard the USS 
Nimitz; and disciplining South Vietnamese soldiers.  He also 
reports being mistreated while serving at Guantanamo Bay, Cuba, 
where he was assaulted by his own troops.  

Significantly, the Veteran is shown to have had military 
occupational specialty (MOS) as rifleman, and to have received a 
"Combat Service Code (9)" in January 1972.  Further, a July 
1973 service record indicates that he served at Guantanamo Bay 
for a period of 3 months and 20 days.  

The service personnel records show that the Veteran had confirmed 
service in the Republic of Vietnam of May 3, 1972  and was 
awarded medals and campaign ribbons including the Vietnam Service 
Medal, the Vietnam Campaign Medal, and the Republic of Vietnam 
Meritorious Unit Commendation, (Civil Action Medal, 1st class).    

Moreover, a July 2009 letter from the National Archives and 
Records Administration (NARA) shows that, during the periods from 
April 2nd to 3rd, 1972, and June 28th to July 14th, 1972, the USS 
Tuscaloosa was at Hong Kong and Subic Bay, respectively, and that 
from April 8th to May 25th, 1972, the ship was steaming off the 
shores of the Republic of Vietnam.  

The Sea and Air Travel - Embarkation Slips show that the Veteran 
arrived and disembarked from the USS Tuscaloosa (LST-1187) at 
"Da Nang Harbor, RVN" and embarked on board and departed on the 
USS Cayuga (LST-1186) on May 3, 1972.  He is shown to have later 
arrived and disembarked on Okinawa on May 28, 1972

The service personnel records show, under combat history and 
expeditions, that the Veteran participated in "Ready 
Operations" in "contiguous waters RVN" on the USS Tuscaloosa 
on April 2nd and 3rd of 1972, on the USS Tuscaloosa and USS 
Cayuga from April 8th to May 25th of 1972 and on USS Duluth (LPD-
6) from June 28th to July 14th of 1972.   

The Board concedes that private and VA treatment records, 
beginning in April 2001, reflect current diagnoses of and ongoing 
treatment for PTSD, major depressive disorder with psychotic 
features and schizophrenia.  

In conjunction with the current appeal, the Veteran underwent a 
VA psychiatric examination in October 2009.  

The Veteran reported having a history of hospitalization for a 
mental disorder in 2001 and currently being treated with anti-
anxiety and anti-depressant medications.  He also endorsed a 
history of post-service violence and assaultiveness.  

The Veteran reported combat experiences, to include performing 
operations off the coast of Da Nang where bombs were being 
dropped, and attested to witnessing multiple deaths, including 
seeing a fellow soldier hang himself on ship, seeing bodies 
floating in the water, helping rescue and performing CPR on 
injured soldiers.  He reported fearing for his life and being 
under fire on multiple occasions during the fighting.    

The examiner diagnosed the Veteran with PTSD, opining that the 
Veteran met the DSM-IV criterion for the diagnosis due to 
symptoms that include increased irritability and anger, with a 
history of anger control difficulties and two incidents of 
physical aggression in the past, along with poor sleep, 
difficulty trusting others, some social isolation, avoidance of 
leaving home, and avoidance of crowds.  

The VA examiner opined that the Veteran's PTSD was most likely 
caused by or a result of trauma exposure based on a review of his 
claims file, medical records and current evaluation.  

The examiner concluded that the Veteran's symptoms appeared to 
better account for a diagnosis of PTSD than a diagnosis of 
depression and that, even though he appeared sad as he recounted 
trauma exposure and subsequent PTSD symptoms and difficulties, 
the evidence appeared to support a PTSD diagnosis rather than a 
diagnosis of depression as the symptom onset was following trauma 
exposure during military service.  

Thus, on this record, the medical evidence in this case serves to 
establish a competent diagnosis of PTSD that was based on claimed 
events identified by the Veteran that were sufficient to 
constitute a stressor.  

Further, the service personnel record reflect the Veteran's 
assignment of a "Combat Service Code (9)" and his participation 
in "Ready Operations" from April to July 1972 that tend to 
support his lay assertions that he engaged in combat-related 
activities in and in the waters contiguous to the Republic of 
Vietnam.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 
(1994).  

The Veteran's lay assertions in this regard are found to be 
credible in confirming the nature of his service during the 
period in question.  

Accordingly, based on its review of the record, the Board finds 
the evidence to be in relative equipoise in showing that the 
current diagnosis of PTSD as likely as not is causally linked to 
the stressors identified by the Veteran as happening as incident 
to his duties while serving in the Republic of Vietnam.  

In resolving all reasonable doubt to the Veteran, service 
connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


